PER CURIAM.
Defendant was convicted under § 195.-202.2, RSMo Cum.Supp.1991, of illegal possession of cocaine, a controlled substance. The trial court sentenced defendant to five years in the Department of Corrections. He appeals from that judgment.
No jurisprudential purpose would be served by a written opinion. The judgment and sentence are affirmed pursuant to Rule 30.25.
In addition, defendant filed a Rule 29.15 motion. An evidentiary hearing was conducted. The motion court filed extensive findings of fact, conclusions of law, and order, and denied the motion.
The judgment of the motion court is based on findings of fact that are not clearly erroneous. No error of law appears. An opinion would have no precedential value. The order of the motion court is affirmed pursuant to Rule 84.16(b).